Citation Nr: 1520214	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for plantar fasciitis/flat feet.

3.  Entitlement to service connection for sleep apnea secondary to service-connected disability.

4.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to October 1994.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record discloses that following the July 2009 rating decision, the Veteran submitted a VA form 9 that was accepted as a notice of disagreement in April 2010.  At that time, he expressed a desire to appeal all of the issues that had been denied.  The July 2009 rating decision also declined to reopen the claim of entitlement to service connection for plantar fasciitis/flat feet but that the RO did not address this matter in the ensuing July 2013 statement of the case.  As the Veteran filed a timely notice of disagreement to the claim to reopen the issue of entitlement to service connection for plantar fasciitis/flat feet he must be furnished a statement of the case.  Manlincon v. West, 12 Vet.App. 238, 240-21 (1999).

The record discloses that the Veteran obtains VA outpatient treatment for bronchial asthma and sleep apnea.  The most recent records date through December 2013.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA outpatient records dating from January 2014 through the present should be requested and associated with the claims folder.  

In September 2013, the Veteran requested a videoconference hearing.  The RO sent him a letter in early November 2014 advising that a hearing was scheduled for him in early December 2014.  The Veteran and his attorney responded by certified mail a few days later indicating that the appellant was unable to appear as scheduled and requested that the hearing be rescheduled.  There is no documentation in the record that the RO responded to this request.  A notation on the claims briefface indicates that the Veteran was a "no show" for the December 2014 hearing.  As the Veteran notified VA some three weeks or so before the hearing date that he wished to have his hearing rescheduled, this matter must be rectified by rescheduling the videoconference hearing.

The Veteran asserts that he has sleep apnea for which service connection is warranted.  In this regard, the question of whether obstructive sleep apnea is secondary to or has been aggravated by service-connected disability, specifically asthma, is also for consideration.  This matter was not addressed previously and is a new claim before the Board.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  As such, the Veteran should be scheduled for a VA examination, to include a medical opinion in this regard.  

Additionally, the record reflects that the appellant was last evaluated for compensation and pension purposes in February 2013.  Therefore, a respiratory evaluation will be conducted concurrent with the examination for an opinion regarding any nexus between asthma and sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Reschedule the Veteran for a videoconference hearing.

2.  Issue a statement of the case on the issue whether new and material evidence has been received to reopen the claim of entitlement to service connection for plantar fasciitis/flat feet.  The Veteran is advised that the Board cannot exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.

3.  Request all VA outpatient records from January 2014 through the present and associate them with the VBMS file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for a respiratory examination by an appropriate VA physician to determine the nature and severity of bronchial asthma and to address the etiology of the appellant's sleep apnea.  Access to Virtual VA, VBMS, and the appellant's claims folder must be made available to the examiner.  All tests and studies deemed necessary, including pulmonary function testing, should be performed and findings must be reported in detail.  The examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance that sleep apnea is caused by (secondary to or proximately due to) or permanently made worse by the appellant's bronchial asthma.  

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

5.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

6.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




